Citation Nr: 0417468	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-17 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for asbestosis as a result 
of asbestos exposure. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel







INTRODUCTION

The veteran had active service from May 1951 to May 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  


FINDINGS OF FACT

1.  The evidence of record shows that the appellant was 
likely exposed to asbestos prior to service, during service, 
and after service. 

2.  The appellant is currently diagnosed with asbestosis, 
asbestos pleural disease.  

3.  There is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove that 
the appellant's likely exposure to asbestos during his period 
of military service proximately caused the currently 
diagnosed asbestosis, asbestos pleural disease.


CONCLUSION OF LAW

Asbestosis as a result of asbestos exposure was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that there is no specific statutory 
guidance with regard to asbestos-related claims, nor has the 
Secretary promulgated any regulations.  VA, however, has 
issued a circular on asbestos-related diseases which provides 
some guidelines for considering compensation claims based on 
exposure to asbestos. Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988) (DVB Circular).  The 
information and instructions from the DVB Circular are 
incorporated in the VA Adjudication Procedure Manual, M21-1 
(M21- 1), Part VI, 7.21. 

The provisions of M21-1, Part VI, par. 7.21(a), (b), & (c) 
are not substantive in nature, but relevant factors discussed 
by them must be considered by the Board in all decisions in 
order to fulfill the Board's obligation under 38 U.S.C.A. § 
7104(d)(1) to provide an adequate statement of the reasons 
and bases for a decision. See VAOPGCPREC 4-00; Ennis v. 
Brown, 4 Vet. App. 438, vacated at 4 Vet. App. 523, new 
decision issued at 4 Vet. App. 523 (1993); McGinty v. Brown, 
4 Vet. App. 428 (1993).  The first three sentences of M21-1, 
Part VI, par. 7.21(d)(1) are substantive in nature and must 
have been followed by the agency of original jurisdiction or 
the appeal must be remanded for this development.  See 
VAOPGCPREC 4-00.  Additionally, while not discussed in 
VAOPGCPREC 4-00, it is likely that factors enumerated at M21-
1, Part III, par. 5.13(b) should be considered by the Board. 

The guidelines further provide that the latent period varies 
from 10-45 years or more between first exposure and 
development of disease.  M21-1, part VI, para. 7.21(b)(1) and 
(2).  It is noted that an asbestos-related disease can 
develop from brief exposure to asbestos or as a bystander.  
The guidelines identify the nature of some asbestos-related 
diseases.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  See M21-1, part VI, 
para. 7.21(a)(1). Finally, the guidelines provide that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  

The RO submitted a request for records to the National 
Personnel Records Center (NPRC) that documented exposure to 
asbestos or pertained to jobs the appellant performed during 
service.  In response, NPRC noted that the appellant's 
service was fire-related and that NPRC was unable to 
reconstruct the records.  The NPRC indicated that the 
appellant's records were destroyed and additional searches by 
the RO did not locate any alternative records.  Consequently, 
the appellant's records are not of record and attempts to 
obtain them were unsuccessful.  In cases such as these, VA 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the doubt rule.  
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

The report on the separation examination conducted in May 
1953 noted no relevant complaints or findings.  No 
significant abnormalities were detected on the chest x-ray.

The appellant's DD Form 214 shows that he served in the 
United States Army.  The civilian occupation related to his 
military occupational specialty was a field clerk.  His most 
significant duty assignment was with the 37th Engineer Combat 
Company.  

The appellant reports exposure to asbestos prior to service.  
He was exposed to asbestos while working for a railroad 
company from 1947 to 1951. 

The appellant reports exposure to asbestos during service.  
While stationed at Breckinridge, Kentucky with the 101st 
Airborne, the appellant had "KP" duty in the mess hall.  
His duties entailed cleaning the coal stove.  He maintained 
that the exhaust pipe of the coal stove was wrapped with 
asbestos.  He knew it was asbestos because of his work at the 
railroad prior to service.  Also, as part of the 101st 
Airborne, he spent time aboard a World War II hospital ship 
(converted to a troop ship) that traveled to the Panama 
Canal.  During this trip, the appellant maintained that he 
slept in the top bunk under pipes that were wrapped with 
asbestos.  He thought that the last name of the ship was 
"Thomas."  The appellant submitted a picture reportedly of 
himself in uniform standing on a ship.  

The appellant reports exposure to asbestos after service.  
The appellant returned to work as an electrician at a 
railroad company.  Thereafter, the appellant worked for 
aviation and aerospace companies during which time he handled 
hot cables and repaired engines and generators.  Lastly, the 
appellant indicated that he performed brake jobs repairing 
brake linings that contained asbestos.  

A June 2000 report from Dr. E.J.S. noted that a chest 
computed tomography scan revealed evidence of an asbestos-
related pleural disease.  

An October 2000 medical report from East Bay Pulmonary 
Medical Group shows that the chest x-ray revealed increased 
interstitial markings with a profusion score of 1/0 and 
bilateral areas of pleural thickening with plaque formation 
and calcification.  It was noted that these parenchymal and 
pleural findings were consistent with the diagnosis of 
asbestosis and asbestos pleural disease.  The several 
physicians associated with the report all agreed that the 
appellant had asbestosis, asbestos pleural disease.  

The QTC Medical Services report dated in December 2000 notes 
that a chest x-ray revealed chronic obstructive pulmonary 
disease and bilateral pulmonary fibrosis.  The examiner 
diagnosed status-post asbestos exposure, chronic obstructive 
pulmonary disease, and bilateral pulmonary fibrosis.  

The Board has thoroughly reviewed all of the evidence of 
record as summarized in part above.  

The medical evidence of record clearly shows that the 
appellant is currently diagnosed with asbestosis as a result 
of asbestos exposure.  The only question in contention is the 
period in which the appellant was exposed to the disease 
causative agent.  

The appellant's listed military occupation specialty of field 
clerk for the United States Army is not recognized by VA to 
have minimal or probable exposure to asbestos.  Nevertheless, 
the appellant maintains that he was exposed to asbestos 
during the performance of his service duties.  The Board 
finds the appellant credible.  There is no evidence that 
contradicts the appellant's statements for as discussed 
above, his service records are unavailable.  As such, the 
Board finds that it was likely that the appellant was exposed 
to asbestos during service.  The Board also finds that it was 
likely that the appellant had pre-service and post-service 
exposure to occupational or other asbestos exposure based on 
the description of employment duties provided by the 
appellant.  

There is no medical opinion of record that addresses whether 
the appellant's currently diagnosed asbestosis was 
proximately caused by exposure to asbestos prior to, during, 
or after service.  The appellant was likely exposed to 
asbestos throughout his lifetime to some degree.  For this 
reason, the Board finds that there is no basis for obtaining 
a VA opinion regarding the etiology of the appellant's 
asbestosis as there is no reasonable possibility that such an 
opinion would with any degree of medical certainty pinpoint 
which period of exposure proximately caused the asbestosis.  
Thus, the Board finds that the current evidence of record 
does not satisfactorily prove or disprove the appellant's 
claim that exposure to asbestos during his period of military 
service proximately caused his asbestosis; therefore, the 
evidence is in relative equipoise.  A key consideration in 
this determination has been the absence of complete service 
records. Giving the appellant the benefit of the doubt, the 
Board finds that the appellant has asbestosis as a result of 
asbestos exposure in service.  38 U.S.C.A. 5107(b) (2002); 
38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Accordingly, service connection for asbestosis is 
warranted.


ORDER

Service connection for asbestosis as a result of asbestos 
exposure is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



